
	
		III
		112th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mrs. Murray (for
			 herself, Mr. Harkin,
			 Mr. Johnson of Wisconsin,
			 Mr. Kohl, Mr.
			 Blumenthal, Mr. Pryor, and
			 Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of August 2012 as
		  National Registered Apprenticeship Month.
	
	
		Whereas 2012 marks the 75th anniversary of the enactment
			 of the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the
			 National Apprenticeship Act), which established the national
			 registered apprenticeship system;
		Whereas the State of Wisconsin created the first State
			 registered apprenticeship system in 1911;
		Whereas the Act of August 16, 1937 (29 U.S.C. 50 et seq.)
			 (commonly known as the National Apprenticeship Act) established
			 a comprehensive system of partnerships among employers, labor organizations,
			 educational institutions, and Federal and State governments, which has shaped
			 skill training for succeeding generations of United States workers;
		Whereas for 75 years, the national registered
			 apprenticeship system has provided state of the art training using an model
			 known as earn while you learn that offers a pathway to the
			 middle class and a sustainable career for millions of workers in the United
			 States;
		Whereas the national registered apprenticeship system has
			 grown to include approximately 24,000 programs across the United States,
			 providing education and training for apprentices in emerging and high-growth
			 sectors, such as information technology and health care, as well as in
			 traditional industries;
		Whereas the national registered apprenticeship system
			 leverages approximately $1,000,000,000 in private investment, reflecting the
			 strong commitment of the sponsors of the system, which include industry
			 associations, individual employers, and labor-management partnerships;
		Whereas the national registered apprenticeship system is
			 an important post-secondary pathway for United States workers, offering a
			 combination of academic and technical instruction with paid, on-the-job
			 training, resulting in a nationally and industry-recognized occupational
			 credential that ensures higher earnings for apprentices and a highly skilled
			 workforce for United States businesses;
		Whereas the national registered apprenticeship system has
			 continually modernized and developed innovative training approaches to meet the
			 workforce needs of industry and address the evolving challenges of staying
			 competitive in the global economy;
		Whereas the national registered apprenticeship system of
			 the 21st century, as envisioned by the Advisory Committee on Apprenticeship of
			 the Secretary of Labor and administered as a partnership between the Federal
			 Government and State apprenticeship programs, is positioned to produce the
			 highly skilled workers the United States economy needs now and in the future;
			 and
		Whereas the celebration of National Registered
			 Apprenticeship Month—
			(1)honors the
			 industries that use the registered apprenticeship model;
			(2)encourages other
			 industries that could benefit from the registered apprenticeship model to train
			 United States workers using the model; and
			(3)recognizes the
			 role the national registered apprenticeship system has played in preparing
			 United States workers for jobs with family-sustaining wages: Now, therefore, be
			 it
			
	
		That the Senate—
			(1)designates August
			 2012, as National Registered Apprenticeship Month;
			(2)celebrates the
			 101st anniversary of the enactment of the first State registered apprenticeship
			 law; and
			(3)celebrates the
			 75th anniversary of the enactment of the Act of August 16, 1937 (29 U.S.C. 50
			 et seq.) (commonly known as the “National Apprenticeship Act”).
			
